DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 03 November 2021 has been entered; claims 67, 72, 74-77, 82, 83, and 87-91 remain pending, of which claims 67, 72, 74, 82, and 83 were previously withdrawn.

Response to Arguments
Applicant’s arguments, see Pages 8-10 of the Remarks, filed 03 November 2021, with respect to the rejections of claims 75-79 under 35 USC 102(a)(1) and the rejection of claims 80 and 81 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fuchigami et al. (WO #2015/156404), as discussed below in detail, and as necessitated by Applicant’s amendments to the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 75 and 87-91 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchigami et al. (WO #2015156404; U.S. Patent Publication # 2017/0182477 used as translation), hereinafter “Fuchigami”.
With respect to claim 75, Fuchigami discloses a system comprising water 1 (“feed solvent source” (Fig. 3; Paragraph [0071]), a water absorbing solution 4 (“draw solution”) comprising a thermos-sensitive water absorbent draw material (“draw compound”) (Paragraphs [0018, 0019]) which is a compound having a trimethylolpropane structure as a basic structure and including linear, sequential butylene oxide (epoxybutane) monomer units with terminal hydroxyl groups (Paragraph [0018, 0146]; Fig. 10) and a cloud point of 40 °C (discrete embodiment within “20°C to 175°C”; “35°C to 125°C”; and “40°C to 80°C”) (Figs. 10, 14); a semipermeable membrane 3 comprising a feed side which receives water 1 (“feed solvent source”) and a draw side for receiving the water absorbing solution 4 (“draw solution”) having a 
With respect to claims 87-91, Fuchigami discloses the recited draw compound as consistent with the cloud points recited in claims 89-91, and wherein the semipermeable membrane is a forward osmosis membrane; it is submitted that the limitations pertaining to the residual draw compound content of the residual draw compound stream and the recited reverse solute diffusion are met, as these limitations are considered to define inherent properties of the draw compounds recited in claim 75, and in particular because the draw compound of Fuchigami meet the limitations of claims 89-91, which are dependent on claim 87. Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied upon. In re Swinehart, 439 F.2d 210, 169 USPQ 226 (CCPA 1971).
Assuming the Examiner is incorrect regarding the above inherency argument, the rejection of claims 87-91 are continued below in view of Carmignani. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 76, 77, and 87-91 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchigami et al. (WO #2015156404, U.S. Patent Publication # 2017/0182477) in view of Carmignani et al. (U.S. Patent Publication # 2012/0267308), hereinafter “Fuchigami” and “Carmignani”.
With respect to claim 76, Fuchigami teaches that the diluted water absorbing (“draw solution”) stream 5 is heated by passing it through heat exchanger 16 and enters gravity separation tank 11 or coalescer to obtain filtered water 8 or a purified water (Paragraphs [0071, 0072, 0104]). The gravity separation tank 11 or coalescer separate water (“solvent”) with residual water absorbing material (“draw compound”) from a concentrated (“agglomerated”) water absorbing solution 7 (“draw compound rich stream”) via gravity or filtration (Paragraphs [0071, 0072, 0104]). Concentrated (“agglomerated”) water absorbing solution 7 (“draw compound rich stream”) passes through heat exchanger 16 to cool the concentrated (“agglomerated”) water absorbing solution 7 (“draw compound rich stream”); and posttreatment apparatus 13 which separates residual water absorbing material (“draw compound”) from filtered or purified water obtained from gravity separation tank 11 or the coalescer (Paragraph [0072]).  Fuchigami also teaches cooling of the concentrated (“agglomerated”) water absorbing solution 7 (“draw compound rich stream”) via heat exchanger 16 (Paragraph [0106]; Fig. 3). 
Fuchigami does not specifically teach both the gravity separation tank 11 and the coalescer or a second heat exchanger. 

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Fuchigami with both the coalescer and the two-phase liquid separator as taught by Carmignani because Fuchigami discloses that minimizing the amount of water absorbing material (“draw compound”) in the purified water stream is desirable (Paragraph [0072]), and because Carmignani teaches that the coalescer allows for agglomeration of solute drops for more efficient separation in the two phase separator (Paragraph [0048]).  It would have been obvious to employ a second heat exchanger for the purpose of cooling the water-rich stream, depending on the engineering and specific system in place at a given facility, especially given that the two heat exchanger set-up was known at the time of effective filing of the instant application.
With respect to claim 77, Fuchigami/Carmignani teaches a filtration module 13 embodied as a nanofilter, ultrafilter, or reverse osmosis module comprising a semipermeable membrane (see Fuchigami: Fig. 3: membrane filtration apparatus 12 which is a nanofiltration membrane: Paragraphs [0072, 0108], and see Carmignani: Paragraph [0034]; Fig. 1).
With respect to claim 87, Fuchigami does not specifically teach the recited residual draw compound content in the residual draw solution stream, but does teach that it is desirable to 
Carmignani teaches that after nanofiltration (similar to the nanofiltration module of Fuchigami), the water-rich stream is free of solute (Paragraph [0052]). It would have been obvious to the ordinary artisan to consult similar forward osmosis systems to determine the relevant process parameters in order to optimize the process of forward osmosis, and would have identified removing solute from the water-rich stream as a desirable effect in view of Paragraph [0072]) of Fuchigami. The Examiner further notes that the ordinary artisan would have recognized that the nanofiltration module of Fuchigami would likely remove as much or more of the draw compound of Fuchigami (Fig. 10), as the draw compound of Fuchigami is larger than the diol draw compounds of Carmignani (Paragraphs [0022-0024]), and Carmignani discloses that nanofiltration permeate is free of solute (Paragraph [0052]). 
With respect to claim 88, since Fuchigami by itself teaches a draw compound meeting the limitations of claim 75 and 89-91, including that the semipermeable membrane is a forward osmosis membrane, it is submitted that the draw compound exhibits the recited reverse solute diffusion as an inherent property. Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied upon. In re Swinehart, 439 F.2d 210, 169 USPQ 226 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.